PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Desborough et al.
Application No. 15/717,845
Filed: September 27, 2017
Attorney Docket No. 3831-14034.1US(UX001001)
For: PERSONALIZING PRESET MEAL SIZES IN INSULIN DELIVERY SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR l.l82, filed December 31, 2020, to change the order of the names of the inventors.

The petition is GRANTED.

Office records have been corrected to reflect the change in the order of the named inventors. A corrected Filing Receipt, which sets forth the desired order of the named inventors, accompanies this decision on petition.

As authorized, the $210 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.

This application is being referred to Technology Center AU 2178 for examination on the merits in due course.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272- 1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2100. 


/April M. Wise/
Paralegal Special, Office of Petitions

ATTACHMENT:  Corrected Filing Receipt